DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 8 March 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishii et al. (US 2020/0125887 A1). 
a.	Regarding claim 11, Nishii discloses a supervised classification device based on a neural network, comprising:
a storage medium (Nishii discloses that “storage devices such as a read only memory (ROM) and a random access memory (RAM) and a microcomputer program” at ¶ 0026), storing a neural network (Nishii discloses a neural network comprising fully connected layers, hidden layers and output layers at Fig. 1-14B, Fig. 5, and ¶¶ 0039-0044, 0061-0076);
an image capturing device, configured to generate a target image including an appearance of an object (Nishii discloses an image capturing device such as a digital camera to “[obtain] a plurality of images by capturing a plurality of positions of the circumference of the tire 20 (for example, six positions)” at Fig. 1-11 and ¶¶ 0025, 0027-0031); and
a processor, coupled to the storage medium and the image capturing device, and configured to (Nishii discloses that “storage devices such as a read only memory (ROM) and a random access memory (RAM) and a microcomputer program” at ¶ 0026):
receive a reference image and the target image (Nishii discloses obtaining reference tire images and a recognition-target tire image at Figs. 6-S11 and S21 and ¶¶ 0077-0078, 0082-0083), and classify the target image according to the neural network and the reference image, so as to generate a classification result of the target image, wherein the classification result of the target image indicates whether the object in the target image has an appearance defect and is related to a difference of defect degrees of the reference image and the target image, wherein a classification criteria of the neural network used to determine whether the object in the target image has the appearance defect is adjusted by changing the reference image inputted to the neural network (Nishii discloses a tire recognizing and determining means comprising a feature amount extracting unit and a recognizing and determination unit to determine the wear amount of the recognition-target tire using a neural network at Figs. 1-14, 14A, 14B, Fig. 5, Figs. 6-S15, S23, and ¶¶ 0037-0044, 0061-0076, 0080-0084. Here, “the tire condition was determined by the tread wear condition . . .  as to whether or not there is a crack in the side tread and so on, it is possible to determine by recognizing the normal product and a defective product” at ¶ 0089).
b.	Regarding claim 12, Nishii wherein training steps of the neural network comprise:
sampling a first image and a second image from a first dataset (Nishii discloses a conversion process of the obtained images of the reference tires at Fig. 1-12, Fig. 6-S12, ¶¶ 0032-0036 and 0079);
tagging the first image in response to a first control instruction to generate a first tagged image, wherein the first control instruction is related to a user’s selection of the first image and the second image (Nishii discloses “converted images are divided into a plurality of teacher images and test images” at Fig. 6-S13 and ¶ 0079. Subsequently, by using these plurality of teacher images, the deep learning is performed, and filter values of the convolution layer and the pooling layer, and the parameters of CNN such as the weight of the fully connected layer are self-updated to obtain learning parameters (step S14), and with the use of these obtained learned parameters, the wear amount determining device corresponding to the tire recognizing and determining means” at Figs. 6-S14, S15, S16 and ¶¶ 0079-0081);
generating label data according to the first tagged image and the second image (Nishii discloses that “when it is desired to determine the amount of wear instead of the wear state, it is sufficient to lean, as teacher data, by labeling the images of the worn tires of a plurality of levels, in increments of 1˜2 mm, for the number of levels of the wear amount, and determine the actual wear amount of the tire to be determined with the use of those parameters” at ¶ 0088); and
training the neural network according to the label data (Nishii discloses that “at the time of completion of the learning, the determination accuracy of the wear amount determining device is confirmed with the use of the test images” at Fig. 6-S16 and ¶ 0081).
c.	Regarding claim 13, Nishii discloses wherein the first dataset corresponds to a first object and a second object different to the first object, the reference image corresponds to one of the first object or the second object, and the target image corresponds to one of the first object or the second object (Nishii discloses “converted images are divided into a plurality of teacher images and test images” at Fig. 6-S13 and ¶ 0079. These images are tire images that show the wear amounts at Figs. 7(a)-7(d), 8(a)-8(d), 9(a)-9(d), and 10(a)-10(d) and ¶¶ 0092-0226).
d.	Regarding claims 18-20, claims 18-20 are analogous and correspond to claims 11-13, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (US 2020/0125887 A1) in view of Goeppinger et al. (US 2016/0110424 A1; hereinafter “Goe”).
a.	Regarding claim 17, Nishii discloses all the previous claim limitations. However, Nishii does not explicitly disclose wherein the reference image adjusts at least one of a miss rate and a false positive rate of the neural network.
Goe discloses wherein the reference image adjusts at least one of a miss rate and a false positive rate of the neural network (Goe discloses that “The performance adjustment module 160 can adjust the performance (e.g., false positive rate, false negative rate, etc.) of the entity resolution tool 100” at Fig. 1-160 and ¶0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the performance adjustment module to the Nishii’s neural network.
The suggestion/motivation would have been to “facilitate tuning of the tool's performance and therefore enhance the tool's flexibility” (Goe; ¶0008).
b.	Regarding claim 24, claim 24 is analogous and corresponds to claim 17. See rejection of claim 17 for further explanation.

Allowable Subject Matter
Claims 14-15 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664